Order denying, on reargument, plaintiff’s motion to modify final judgment of divorce reversed on the facts, without costs, and the matter remitted to the Special Term for a further hearing as to the true financial condition of the defendant. We are not satisfied that the amount found by the official referee as the net income of the defendant for the years 1927 — 1930, inclusive, is correct. It seems doubtful from the record whether the copartners, during this period, expended the amount allowed by the official referee for traveling expenses and maintenance charges. We think a more thorough investigation of this subject should be made. Lazansky, P. J,. Young, Kapper, Carswell and Tompkins, JJ., concur.